Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of January 7, 2016 (the “Effective Date”) between ACI Worldwide, Inc., a
Delaware corporation formerly known as Transaction Systems Architects, Inc. (the
“Company”), and Philip G. Heasley (“Executive”), and supersedes in its entirety
that certain Amended and Restated Employment Agreement dated as of January 9,
2009, pertaining to the terms of the employment of Executive by the Company.

RECITALS:

WHEREAS, Executive has served as the President and Chief Executive Officer of
the Company since March 5, 2005, and Executive desires to continue to serve as
the President and Chief Executive Officer of the Company;

WHEREAS, the Company shall employ Executive on the terms and conditions set
forth in this Agreement, and Executive shall be retained and employed by the
Company to perform such services under the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties hereto agree as follows:

 

1. Certain Definitions. Certain words or phrases with initial capital letters
not otherwise defined herein shall have the meanings set forth in Section 8
hereof.

 

2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 5 hereof (the “Employment Period”).

 

3. Position and Duties.

 

  (a) During the Employment Period, Executive shall serve as the President and
Chief Executive Officer of the Company and shall have the normal duties,
responsibilities and authority of an executive serving in such position, subject
to the power of the Board of Directors of the Company (the “Board”) to provide
oversight and direction with respect to such duties, responsibilities and
authority, either generally or in specific instances and consistent with such
position. So long as Executive is the President and Chief Executive Officer of
the Company, the Board will nominate Executive to serve as a member of the
Board.

 

  (b) Executive shall report to the Board.



--------------------------------------------------------------------------------

  (c) During the Employment Period, Executive shall devote Executive’s best
efforts and Executive’s full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company, its subsidiaries and affiliates. Executive
shall perform Executive’s duties and responsibilities to the best of Executive’s
abilities in a diligent, trustworthy, business-like and efficient manner. During
the Employment Period, Executive may not serve as a director or a principal of
another company without the Board’s prior consent.

 

  (d) Executive shall perform Executive’s duties and responsibilities
principally in the metropolitan area of the Company’s headquarters.

 

  (e) Executive has acquired through purchase on the NASDAQ National Market
System at least 100,000 shares (the “Threshold Ownership”) of the Company’s
common stock. Executive shall at all times during the Employment Period (as
defined in Section 5 below) continue to meet the Threshold Ownership.

 

4. Compensation and Benefits.

 

  (a) Salary. The Company agrees to pay Executive a salary during the Employment
Period in installments based on the Company’s payroll practices as may be in
effect from time to time. Executive’s salary during the Employment Period (as
defined in Section 5) shall be at the rate of $720,000 per year initially and
shall be reviewed and determined annually at a level consistent with the
Company’s current compensation philosophy of positioning Executive’s total
targeted cash compensation at the 50th percentile of the Company’s current peer
group. Executive’s base salary, as in effect from time to time during the
Employment Period, is hereinafter referred to as the “Base Salary.”
Notwithstanding the foregoing, the Board may decrease Executive’s Base Salary
only if, as a result of a reasonable business judgement of the Board, there is
an across-the-board salary reduction for all executive level management
employees of the Company. If there is any modification to the Base Salary as
defined herein, “Base Salary” in this Agreement will refer to such modified Base
Salary.

 

  (b) Bonus. During the Employment Period, Executive will be eligible for a
bonus under the Company’s Management Incentive Compensation Plan (or any
successor plan), subject to performance criteria as will be determined by the
Board for each fiscal year. Executive’s targeted annual bonus, based on Company
and personal achievements, will be in an amount such that targeted total cash
compensation is consistent with the Company’s then-current compensation
philosophy. For 2016, Executive’s target bonus will be 125% of Base Salary,
which positions Executive’s total targeted cash compensation at the 50th
percentile of the Company’s current peer group, consistent with the Company’s
current compensation philosophy.

 

2



--------------------------------------------------------------------------------

  (c) Long-Term Incentive Programs. Following Executive’s timely execution of
this Agreement and as soon as practicable following the Effective Date,
Executive will receive a grant in the amount of $1 million under and pursuant to
the terms of the 2016 Supplemental Long-Term Incentive Program (or a successor
plan), with the payment of such award to be tied to the successful appointment
of and transition to a successor to the Chief Executive Officer position and, in
connection with such transition, the development of an effective and capable
management organization that will be prepared to lead the Company to continued
success.

During the Employment Period, Executive’s participation in the Company’s
Long-Term Incentive Program (“LTIP”) will be reviewed and determined annually at
a level consistent with the Company’s then-current compensation philosophy.
Consistent with this, Executive’s 2016 LTIP award amount will be targeted to the
65th percentile of the Company’s current peer group.

 

  (d) Stock Options. During Executive’s employment with the Company, Executive
has received certain stock option and performance share grants. The terms and
conditions for the grants are set forth in those certain stock option and
performance share agreements between the Company and Executive as the same may
be amended from time to time. Without limiting foregoing, any stock options
granted to Executive following the Effective Date shall provide in the terms of
such stock option grants that in the event Executive retires from the Company
three or more years following the Effective Date (i) such stock options will
continue to vest in accordance with the applicable vesting schedule following
such retirement and (ii) such stock options will remain exercisable for the
remainder of the applicable term of the stock options. To the extent necessary,
the Company will endeavor to make any amendments to the applicable plan under
which the stock options will be granted to effectuate the terms described in the
previous sentence.

 

  (e) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement that are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
applicable generally with respect to reporting and documentation of such
expenses.

 

  (f)

Standard Executive Benefits Package. Executive shall be entitled during the
Employment Period to participate, on the same basis as other executives of the
Company, in the Company’s Standard Executive Benefits Package. The Company’s
“Standard Executive Benefits Package” means those benefits (including insurance
and other benefits, but excluding, except as hereinafter provided in Section 6,
any severance pay program or policy of the Company) for which substantially all
of the executives of the Company are from time to time

 

3



--------------------------------------------------------------------------------

  generally eligible, as determined from time to time by the Board.
Notwithstanding the foregoing, Executive shall be entitled to five weeks of paid
vacation per calendar year.

 

  (g) Additional Compensation/Benefits. Any compensation or benefits to be
provided to Executive during the Employment Period other than as set forth in
this Agreement, including, without limitation, any future grant of stock options
or other equity awards, shall be determined by the Board in its sole discretion.

 

5. Employment Period.

 

  (a) Except as hereinafter provided, the Employment Period shall commence on
the Effective Date and shall continue until, and shall end upon, the fifth
anniversary of the Employment Date.

 

  (b) Notwithstanding (a) above, the Employment Period shall end early upon the
first to occur of any of the following events:

 

  (i) Executive’s death;

 

  (ii) the Company’s termination of Executive’s employment on account of
Disability;

 

  (iii) the Company’s termination of Executive’s employment for Cause (a
“Termination for Cause”);

 

  (iv) the Company’s termination of Executive’s employment without Cause (a
“Termination without Cause”);

 

  (v) the Company’s termination of Executive’s employment in connection with, or
following, the appointment of a successor to the position of Chief Executive
Officer (a “Succession Termination”);

 

  (vi) Executive’s termination of Executive’s employment for Good Reason (a
“Termination for Good Reason”); or

 

  (vii) Executive’s termination of Executive’s employment for any reason other
than Good Reason, including Executive’s retirement (a “Voluntary Termination”).

 

  (c)

Notwithstanding anything herein to the contrary, this Agreement and the
Employment Period hereunder shall terminate immediately upon the occurrence of
the “Effective Date” defined in that certain Change In Control Employment
Agreement between the Company and Executive dated January 9, 2016,
simultaneously executed with this Agreement, or any change in control employment
agreement that supersedes and replaces that agreement (the “Change

 

4



--------------------------------------------------------------------------------

  In Control Employment Agreement”). Thereafter, Executive’s employment with the
Company shall be governed by the terms and conditions of the Change In Control
Employment Agreement.

 

6. Post-Employment Period Payments.

 

  (a) At the end of the Employment Period for any reason, Executive shall cease
to have any rights to salary, bonus, expense reimbursements or other benefits
and Executive shall be entitled to (i) any Base Salary which has accrued but is
unpaid, any reimbursable expenses which have been incurred but are unpaid, and
any unexpired vacation days which have accrued under the Company’s vacation
policy but are unused, as of the end of the Employment Period, (ii) any plan
benefits which by their terms extend beyond termination of Executive’s
employment (but only to the extent provided in any such benefit plan in which
Executive has participated as an employee of the Company and excluding, except
as hereinafter provided in Section 6, any severance pay program or policy of the
Company) and (iii) any benefits to which Executive is entitled under Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA”). In addition, Executive shall be entitled to the additional
benefits and amounts described in the succeeding subsections of this Section 6,
in the circumstances described in such subsections.

 

  (b) If the Employment Period ends pursuant to Section 5 hereof on account of
Executive’s death, Disability or Voluntary Termination, or on account of a
Termination for Cause or Succession Termination, the Company shall make no
further payments to Executive except as contemplated in subsection (a) above.

 

  (c) If the Employment Period ends early pursuant to Section 5 hereof on
account of a Termination without Cause or a Termination for Good Reason,
Executive shall be entitled to the following:

 

  (i) a lump sum payment equal to Executive’s bonus at target for the quarter in
which the Employment Period ends;

 

  (ii) a lump sum payment equal to two times the sum of (A) Executive’s Base
Salary at the time of such termination, plus (B) the Bonus Amount in effect at
the time of such termination; provided, however, that if such Termination
without Cause or Termination for Good Reason occurs during the twelve (12) month
period immediately following the Effective Date, such lump sum payment shall be
increased by an amount equal to Executive’s Base Salary and Bonus Amount
multiplied by a fraction, the numerator of which is the number of full calendar
months remaining between the date of Executive’s Termination without Cause or
Termination for Good Reason and the twelve (12) month anniversary of the
Effective Date, and the denominator of which is twelve (12); and

 

5



--------------------------------------------------------------------------------

  (iii) Executive shall be entitled to continue to participate, on the same
basis as active employees participate in such plans, in the Company’s medical
and dental plans until the earlier of (A) Executive’s eligibility for any such
coverage under another employer’s or any other medical or dental insurance plans
or (B) two years from the date of termination of Executive’s employment (the
“Benefit Continuation Period”) but only to the extent that Executive makes a
payment to the Company in an amount equal to the monthly premium payments (both
the employee and employer portion) required to maintain such coverage on the
first day of each calendar month commencing with the first calendar month
following the date of termination of Executive’s employment and the Company
shall reimburse Executive on an after-tax basis for the amount of such premiums,
if any, in excess of any employee contributions necessary to maintain such
coverage for the Benefit Continuation Period and such reimbursement shall comply
with the Reimbursement Rules set forth below. Executive agrees that the period
of coverage under such plans (or the period of reimbursement if participation is
barred) shall count against the plans’ obligation to provide continuation
coverage pursuant to COBRA.

Notwithstanding any other provision to the contrary in this Section 6(c) or
otherwise in this Agreement (A) in the event continued coverage reimbursement
set forth in this Section 6(c)(iii), by reason of change in the applicable law,
may, in the reasonable view of the Company, result in tax or other penalties on
the Company, this provision shall terminate and Executive and the Company shall,
in good faith, negotiate for a substitute provision that would not result in
such tax or other penalties and (B) the medical and dental plan benefits
provided pursuant to this Section 6(c)(iii) that are not non-taxable medical
benefits within the meaning of Treasury Regulation Section 1.409A-1(a)(5) shall
be treated as follows (the “Reimbursement Rules”): (i) the amount of such
benefits provided during one taxable year shall not affect the amount of such
benefits provided in any other taxable year, except that to the extent such
benefits consist of the reimbursement of expenses referred to in Section 105(b)
of the Code, a limitation may be imposed on the amount of such reimbursements
over some or all of the Benefit Continuation Period, as described in Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B), (ii) to the extent that any such
benefits consist of reimbursement of eligible expenses, such reimbursement must
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred, and (iii) no such benefit may be
liquidated or exchanged for another benefit.

 

  (d)

Subject to the delay of certain payments pursuant to Section 20 of this
Agreement, the Company shall make all payments required to be made pursuant to
this Section 6 within seventy-five (75) days of the end of the Employment
Period; provided, however, no payments shall be made under Section 6(c), and all
such

 

6



--------------------------------------------------------------------------------

  payments and benefits shall be forfeited, if Executive fails to sign and
return a Release Agreement to the Company within sixty (60) days after the end
of the Employment Period or revokes such Release Agreement within the time
period provided therein.

 

  (e) Except as provided in Section 6(c)(iii) above, Executive shall not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise.

 

  (f) Notwithstanding any other provision of this Agreement, no payment will be
made pursuant to this Agreement if Executive is entitled to, and receives,
payments or other benefits pursuant to the Change in Control Agreement.

 

7. Competitive Activity: Confidentiality: Nonsolicitation.

 

  (a) Acknowledgements and Agreements. Executive hereby acknowledges and agrees
that in the performance of Executive’s duties to the Company during the
Employment Period, Executive will be brought into frequent contact, either in
person, by telephone or through the mails, with existing and potential customers
of the Company. Executive also agrees that trade secrets and confidential
information of the Company, more fully described in Section 7(j) of this
Agreement, gained by Executive during Executive’s association with the Company,
have been developed by the Company through substantial expenditures of time,
effort and money and constitute valuable and unique property of the Company.
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the business of the Company that Executive not compete
with the Company during the Employment Period and not compete with the Company
for a reasonable period thereafter, as further provided in the following
subsections.

 

  (b) Covenants During the Employment Period. During the Employment Period,
Executive will not compete with the Company anywhere in the world. In accordance
with this restriction, but without limiting its terms, during the Employment
Period, Executive will not:

 

  (i) enter into or engage in any business which competes with the business of
the Company;

 

  (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the business of the Company;

 

  (iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

 

  (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Company.

 

7



--------------------------------------------------------------------------------

  (c) Covenants Following Termination. For a period of one year following the
termination of Executive’s employment for any reason, Executive will not:

 

  (i) enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 7(g));

 

  (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the Restricted
Territory;

 

  (iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or

 

  (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.

 

  (d) Indirect Competition. For the purposes of Sections 7(b) and 7(c), but
without limitation thereof, Executive will be in violation thereof if Executive
engages in any or all of the activities set forth therein directly as an
individual on Executive’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation or the owner of the interests in any other
entity, in which Executive or Executive’s spouse, child or parent owns, directly
or indirectly, individually or in the aggregate, more than five percent (5%) of
the outstanding stock or other ownership interests.

 

  (e) The Company. For purposes of this Section 7, the Company shall include any
and all direct and indirect subsidiary, parent, affiliated, or related companies
of the Company.

 

  (f) The Company’s Business. For the purposes of Sections 7(b), 7(c), 7(j) and
7(k), the Company’s business is defined to be the development and sale of
software products, provision of service and outsourcing of applications that
facilitate electronic payments, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Company as the
same may be altered, amended, supplemented or otherwise changed from time to
time, or of any other products or services substantially similar to or readily
suitable for any such described products and services.

 

8



--------------------------------------------------------------------------------

  (g) Restricted Territory. For the purposes of Section 7(c), the Restricted
Territory shall be defined as and limited to:

 

  (i) the geographic area(s) within a 100 mile radius of any and all Company
location(s) in, to, or for which Executive worked, to which Executive was
assigned or had any responsibility (either direct or supervisory) at the time of
termination of Executive’s employment and at any time during the one (1) year
period prior to such termination; and

 

  (ii) all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which Executive had any contact or
for which Executive had any responsibility (either direct or supervisory) at the
time of termination of Executive’s employment and at any time during the one
(1) year period prior to such termination.

 

  (h) Extension. If it shall be judicially determined that Executive has
violated any of Executive’s obligations under Section 7(c), then the period
applicable to each obligation that Executive shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which such violation(s) occurred.

 

  (i) Non-Solicitation. For a period of two years following the termination of
Executive’s employment for any reason, Executive will not directly or indirectly
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parent, or its other subsidiary, affiliated or related companies to terminate
their employment, representation or other association with the Company and/or
its parent or its other subsidiary, affiliated or related companies.

 

  (j) Further Covenants.

 

  (i)

Executive will keep in strict confidence, and will not, directly or indirectly,
at any time during or after Executive’s employment with the Company, disclose,
furnish, disseminate, make available or, except in the course of performing
Executive’s duties of employment, use any trade secrets or confidential business
and technical information of the Company or its customers or vendors, including
without limitation as to when or how Executive may have acquired such
information. Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. Executive
specifically acknowledges that all such confidential

 

9



--------------------------------------------------------------------------------

  information, whether reduced to writing, maintained on any form of electronic
media, or maintained in Executive’s mind or memory and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during Executive’s employment with the Company
(except in the course of performing Executive’s duties and obligations to the
Company) or after the termination of Executive’s employment shall constitute a
misappropriation of the Company’s trade secrets.

 

  (ii) Executive agrees that upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 7(j)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge Executive for all reasonable
damages, costs, attorneys’ fees and other expenses incurred in searching for,
taking, removing and/or recovering such property.

 

  (k) Discoveries and Inventions: Work Made for Hire.

 

  (i) Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of Executive’s rights to any discoveries,
inventions and improvements, whether patentable or not, made, conceived or
suggested, either solely or jointly with others, by Executive while in the
Company’s employ, whether in the course of Executive’s employment with the use
of the Company’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Company’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Company was concerned during Executive’s employment and made, conceived or
suggested by Executive, either solely or jointly with others, within one
(1) year following termination of Executive’s employment under this Agreement or
any successor agreements shall be irrebuttably presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s time, materials or facilities. Upon request by the Company with
respect to any such discoveries, inventions or improvements, Executive will
execute and deliver to the Company, at any time during or after Executive’s
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Company may desire, and all
proper assignments therefor, when so requested, at the expense of the Company,
but without further or additional consideration.

 

  (ii) Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by Executive during Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) [Company Name], All
Rights Reserved,” and will be in condition to be registered or otherwise placed
in compliance with registration or other statutory requirements throughout the
world.

 

10



--------------------------------------------------------------------------------

  (l) Communication of Contents of Agreement. During Executive’s employment and
for one (1) year thereafter, Executive will communicate the contents of this
Agreement to any person, firm, association, partnership, corporation or other
entity which Executive intends to be employed by, associated with, or represent.

 

  (m) Relief. Executive acknowledges and agrees that the remedy at law available
to the Company for breach of any of Executive’s obligations under this Agreement
would be inadequate. Executive therefore agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in Sections 7(b), 7(c), 7(d), 7(h),
7(i), 7(j), 7(k) and 7(1) of this Agreement, without the necessity of proof of
actual damage.

 

  (n) Reasonableness. Executive acknowledges that Executive’s obligations under
this Section 7 are reasonable in the context of the nature of the Company’s
business and the competitive injuries likely to be sustained by the Company if
Executive was to violate such obligations. Executive further acknowledges that
this Agreement is made in consideration of, and is adequately supported by the
agreement of the Company to perform its obligations under this Agreement and by
other consideration, which Executive acknowledges constitutes good, valuable and
sufficient consideration.

 

8. Definitions.

 

  (a) “Base Period” means the two most recent fiscal years of the Company ending
prior to the date of Executive’s termination of employment; provided, however
that if Executive was not an employee of the Company (or a Predecessor Entity or
a Related Entity, as such terms are defined in Section 8 hereof) at any time
during one of such two fiscal years, the Base Period is the one fiscal year of
such two fiscal year period during which Executive performed personal services
for the Company or a Predecessor Entity or a Related Entity.

 

11



--------------------------------------------------------------------------------

  (b) “Bonus Amount” means the quotient of (i) the total of the annual bonus
amounts described in Section 4(b) of this Agreement received by Executive during
the fiscal year or years comprising the Base Period, divided by (ii) the number
of the Company’s fiscal years in the Base Period.

 

  (c) “Cause” means the occurrence of any of the following events prior to the
termination of the Employment Period:

 

  (i) Executive’s conviction of a felony involving moral turpitude;

 

  (ii) Executive’s serious, willful gross misconduct or Executive’s repeated
failure or refusal to perform or observe Executive’s material duties,
responsibilities and obligations as an employee or officer of the Company for
reasons other than Disability, if such misconduct, failure or refusal continues
ten days following written notice thereof by the Company to Executive
identifying the same and specifying that Executive’s employment may be
terminated if the same continues;

 

  (iii) Executive’s breach of any provision of Section 7 of this Agreement,
which is not cured within three days after written notice thereof to Executive;
or

 

  (iv) Executive’s violation of any provision of the Company’s Code of Business
Conduct and Ethics or the Company’s Code of Ethics for the Chief Executive
Officer and Senior Financial Officers, as the same may be amended from time to
time.

For purposes of this Agreement, any termination of Executive’s employment by the
Company for Cause shall be authorized by a vote of at least a majority of the
nonemployee members of the Board. No termination for Cause shall take effect
until the expiration of the correction period, if any, described above and the
determination by a majority of the non-employee members of the Board that
Executive has failed to correct the act or failure to act.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Disability” means, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been unable, with or without a
reasonable accommodation, to perform his duties with the Company on a full-time
basis for six months and, within 30 days after a written notice of termination
of employment is thereafter given by the Company, Executive shall not have
returned to the full-time performance of Executive’s duties.

 

12



--------------------------------------------------------------------------------

  (f) “Good Reason” means a material adverse change in Executive’s title,
duties, authority or reporting relationship, without Executive’s consent,
excluding any inadvertent change that is remedied by the Company promptly after
receipt of a written notice thereof from Executive or any other material breach
of this Agreement that is not remedied by the Company promptly after receipt of
a written notice thereof from Executive; provided, however, that Executive shall
not have Good Reason with respect to termination of his employment, including
his retirement, concurrent with or following the appointment of a successor to
the Chief Executive Officer position and; provided, further, that during the two
year period following a Change in Control (as such phrase is defined in the
Change in Control Agreement), no Good Reason for termination shall have occurred
under this Agreement unless Good Reason for termination exists under the terms
of the Change in Control Agreement.

 

  (g) “Predecessor Entity” is any entity which, as a result of a merger,
consolidation, purchase or acquisition of property or stock, corporate
separation, or other similar business transaction transfers some or all of its
employees to the Company or to a Related Entity or to a Predecessor Entity of
the Company.

 

  (h) “Related Entity” includes any entity treated as a single employer with the
Company in accordance with subsections (b), (c), (m) and (0) of Code
Section 414.

 

  (i) “Release Agreement” means an agreement, substantially in a form approved
by the Company, pursuant to which Executive releases all current or future
claims, known or unknown, arising on or before the date of the release against
the Company, its subsidiaries and its officers.

 

9. Section 280G.

 

  (a)

Anything in this Agreement to the contrary notwithstanding, in the event that it
is determined (as hereafter provided) that any payment or distribution by the
Company or any of its affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation the Change in Control
Agreement between the Company and Executive, any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on or the vesting or exercisability of any of
the foregoing (a “Payment” and collectively, the “Total Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred

 

13



--------------------------------------------------------------------------------

  to as the “Excise Tax”), then the Payments shall be reduced to the least
extent necessary so that no portion of the Total Payments shall be subject to
the excise tax imposed by Section 4999 of the Code, but only if, by reason of
such reduction, Executive’s Net After-Tax Benefit as a result of such reduction
will exceed the Net After-Tax Benefit that Executive would have received if no
such reduction was made. For purposes of this Program, “Net After-Tax Benefit”
means (A) the Total Payments that Executive becomes entitled to receive from the
Company or its affiliates which constitute “parachute payments” (determined
without regard to the requirements of Treasury Regulation Q&A-2(a)(4)), less
(B) the amount of all federal, state and local income and employment taxes
payable with respect to the Total Payments, calculated at the maximum applicable
marginal income tax rate, less (C) the amount of excise taxes imposed with
respect to the Total Payments under Section 4999 of the Code.

 

  (b) The obligations set forth in Section 9(a) will be subject to the
procedural provisions described in Annex A.

 

  (c) In the event it is determined, pursuant to the procedural provisions
described in Annex A, that a reduction of the Total Payments is required
pursuant to Section 9(a), then the amount of Executive’s cash severance under
Section 6(c)(ii) will be reduced first, then the bonus payment for the quarter
in which Executive’s employment terminates shall next be reduced and, finally,
any benefit reimbursement payments payable pursuant to Section 6(c)(iii) will be
reduced in a manner that will not result in any impermissible deferral or
acceleration of benefits under Section 409A of the Code.

 

10. Executive Representations. Executive represents and warrants to the Company
that (a) the execution, delivery and performance of this Agreement by Executive
does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound, (b) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.

 

11. Survival. Subject to any limits on applicability contained therein,
Section 7 hereof shall survive and continue in full force in accordance with its
terms notwithstanding any termination of the Employment Period.

 

12. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

 

14



--------------------------------------------------------------------------------

13. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

Notices to Executive:

Philip G. Heasley

c/o ACI Worldwide, Inc.

3520 Kraft Road

Naples, FL 34105

Notices to the Company:

ACI Worldwide, Inc.

3520 Kraft Road

Naples, FL 34105

Attn: General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

14. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

15. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

 

17. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.

 

15



--------------------------------------------------------------------------------

18. Choice of Law. This Agreement shall be governed by the internal law, and not
the laws of conflicts, of the State of Nebraska.

 

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement. This Agreement is intended to comply with the provisions of
Section 409A of the Code so that the income inclusion provisions of said
Section 409A do not apply to Executive, and the Company and Executive
accordingly agree to such amendments to the Agreement as may be necessary or
appropriate to reform the provisions of the Agreement to comply with the
applicable requirements of Section 409A of the Code and the regulations and
Treasury guidance thereunder to prevent any of the benefits provided by this
Agreement from being includible in Executive’s gross income before being paid
pursuant to this Agreement or otherwise subject to additional income taxes and
interest penalties under Section 409A of the Code.

 

20. Delay of Payment Date for Nonqualified Deferred Compensation.
Notwithstanding anything to the contrary in this Agreement, any payments to be
made to Executive upon his separation from service (within the meaning of
Section 409A of the Code) which constitutes nonqualified deferred compensation
(within the meaning of Section 409A of the Code), will not be made to Executive
until the earliest to occur of:

 

  (a) the first day of the seventh month following the date of the Executive’s
separation from service; or

 

  (b) Executive’s death.

The foregoing provisions which delay the payment date of certain nonqualified
deferred compensation shall only apply if the Executive is a “specified
employee” (within the meaning of Section 409A of the Code) as determined by the
Company under the methodology established by the Company at the time of his
separation from service and only to the extent necessary to avoid additional
income taxes or interest penalties under Section 409A of the Code.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ACI Worldwide, Inc.     Philip G. Heasley By:  

/s/ David A. Poe

   

/s/ Philip G. Heasley

Its:  

Chairman

   

Annex A -Procedural provisions regarding Section 280G

 

17



--------------------------------------------------------------------------------

Annex A

Section 280G Procedural Provisions

(1) All determinations required to be made under Section 9 and Annex A,
including whether an Excise Tax is payable by Executive and the amount of such
Excise Tax will be made by a nationally recognized accounting firm (the
“National Firm”) selected by Executive in Executive’s sole discretion. Executive
will direct the National Firm to submit its determination and detailed
supporting calculations to both the Company and Executive within 30 calendar
days after-the date of termination of Executive’s employment, if applicable, and
any such other time or times as may be requested by the Company or Executive. If
the National Firm determines that any Excise Tax is payable by Executive, the
National Firm will also determine whether a reduction of the Total Payments will
result in Executive’s Net After-Tax Benefit being greater than if no reduction
in the Total Payments is made and the Excise Tax is paid and will at the same
time as it makes such determination will also furnish the Company and Executive
with an opinion with respect to which calculation results in the greatest Net
After-Tax Benefit to Executive. In addition, if the National Firm determines
that no Excise Tax is payable by Executive with respect to any material benefit
or amount (or portion thereof), it will, at the same time as it makes such
determination, furnish the Company and Executive with an opinion that Executive
has substantial authority not to report any Excise Tax on Executive’s federal,
state or local income or other tax return with respect to such benefit or
amount.

(2) The Company and Executive will each provide the National Firm access to and
copies of any books, records and documents in the possession of the Company or
Executive, as the case may be, reasonably requested by the National Firm, and
otherwise cooperate with the National Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by Paragraph 1.
Any determination by the National Firm will be binding upon the Company and
Executive.

(3) The federal, state and local income or other tax returns filed by Executive
will be prepared and filed on a consistent basis with the determination of the
National Firm with respect to whether any Excise Tax is payable by Executive.
Executive will report and make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of Executive’s federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment.

(4) The fees and expenses of the National Firm for its services in connection
with the determinations and calculations contemplated by Paragraph 1 will be
borne by the Company. If such fees and expenses are initially paid by Executive,
the Company will reimburse Executive the full amount of such fees and expenses
within five business days after receipt from Executive of a statement therefor
and reasonable evidence of Executive’s payment thereof and, for the avoidance of
doubt, in no event will any reimbursement amount payable to Executive be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the

 

A-1



--------------------------------------------------------------------------------

amounts eligible for reimbursement in any other calendar year, except, in each
case, to the extent that the right to reimbursement does not provide for a
“deferral of compensation” within the meaning of Section 409A of the Code. In
addition, Executive’s right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.

 

A-2